     Case 6:20-cv-00056-JRH-BKE Document 21 Filed 02/02/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                               STATESBORO DIVISION


WILLIE JEROME WILLIAMS,

             Plaintiff,

      V.                                               CV 620-056


WARDEN BRIAN ADAMS; ANDREW
McFARLANE; and ALL DESIGNATED
PRISON OFFICIALS & STAFF MEMBERS,

             Defendants.



                                       ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

and DENIES Plaintiffs motion for entry of default,(doc. no. 13).

      SO ORDERED this^^—^^^day ofFebruary, 2021, at Augusta, Georgia.

                                                       lALL,CHIEF JUDGE
                                         UNITED ITATES DISTRICT COURT
                                                  •RN DISTRICT OF GEORGIA
